DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 23-24, 26-27, 29, and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/1/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  Paragraph [0003] of the Specification includes a Non-Patent publication which is not included on an IDS.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “inserted cannula comprising one or more cannulae” must be shown or the feature(s) canceled from the claim(s) (see claims 6 and 15).  Note: the drawings clearly show one inserted cannula but do not appear to show any instances of more than one inserted cannula.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because:
-Line 2: please correct “the needle” to “the cannula”
Correction is required.  See MPEP § 608.01(b).

The Specification is missing a Cross-Reference to Related Applications section which states that this application is a continuation of PCT/US2018/043056, filed 7/20/2018, which claims priority to US provisional application 62/535,491, filed 7/21/2017.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “a clipping means configured for applying force along the inserted length of the cannula” as recited in claim 1 is being interpreted under 35 U.S.C. 112(f) to mean “any physical feature or components for the securement of the device unto the tissue; for example, but not limited to, moving arms or surfaces, barbs or hooks, or surfaces that grab or press against the tissue, or dispensing of adhesives” as described in paragraph [0048] of the Specification.  This 112(f) interpretation applies to claims 1-2, 6, and 8 only.  The “clipping means” as recited in claims 9-12 is no longer interpreted under 112(f) because “one or more arms” as recited in claim 9 is considered sufficient structure to perform the function of applying force.

Claim Objections
Claims 1, 6, 8, 10-16, and 21 are objected to because of the following informalities:  
Claim 1, line 3: please correct “the inserted length” to “an inserted length”
-Claim 6, line 1: please correct “the inserted cannula” to “the cannula”
-Claim 8, line 1: please correct “the force applied” to “the applied force”
-Claim 8, lines 1-2: please correct “upon the external of the tissue” to “external to the tissue”
-Claim 10, lines 1-2: please correct “upon the external of the tissue” to “external to tissue”
-Claim 11, line 1: please correct “the tissue” to “tissue”
-Claim 12, line 1: please correct “the seal” to “a seal”
-Claim 12, lines 1-2: please correct “the cannula entrance site” to “an entrance site of the cannula”
-Claim 13, line 1: please correct “the securement” to “securement”
-Claim 13, line 2: please correct “the exterior” to “an exterior”
-Claim 13, line 2: please correct “the inserted length” to “an inserted length”
-Claim 13, line 3: please correct “the point of insertion” to “a point of insertion”
-Claim 14, line 1: please correct “The device” to “The fixation device”.
-Claim 14, line 1: please correct “the position” to “a position” 
-Claim 14, line 1: please correct “the inserted cannula” to either “the cannula when inserted” or “the inserted length of cannula”
-Claim 15, line 1: please correct “The device” to “The fixation device”
-Claim 15, line 1: please correct “the inserted length of cannula” to “the cannula”
-Claim 16, line 1: please correct “The device” to “The fixation device”
-Claim 21, line 2: please correct “the seal” to “a seal”
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8, 13-16, 18, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the applied force may be applied, sustained, or removed” in line 3.  The term “may be” makes it unclear as to whether the limitation is required by the claim or not.  In other words, it is unclear as to whether the claim requires the applied force to be applied, sustained, or removed, or not.  For examination purposes, the Examiner interprets that claim 2 requires the applied force to be applied, sustained, or removed.
Claim 8 is rejected by virtue of its dependency on claim 2.
Claim 8 recites the limitation "the cannula needle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether “the cannula needle” is intended to refer to “the cannula” of claim 1 or whether “the cannula needle” 
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: any structures which could provide the function of “securement of an intravascular cannula to tissue by applying force…”.   Specifically, the limitation in claim 13 of “for the securement of an intravascular cannula to tissue by applying force on the exterior of the tissue along the inserted length of the cannula, or on the exterior of the tissue just prior to the point of insertion, wherein the force comprises compression, friction, interference, adhesives, or magnetism” is a functional limitation, not a structural limitation.  The only required structure in claim 13 is “A fixation device”.  It is unclear what structures are required which could provide the function of “securement of an intravascular cannula to tissue by applying force on the exterior of the tissue along the inserted length of the cannula, or on the exterior of the tissue just prior to the point of insertion, wherein the force comprises compression, friction, interference, adhesives, or magnetism”.  For examination purposes, the Examiner interprets that the fixation device in claim 13 comprises any structure which can provide the function of “securement of an intravascular cannula to tissue by applying force”.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative a structural relationship between the “fixation device” and the function of “securement of an intravascular cannula to tissue by applying force…”.  Specifically, the limitation in claim 13 of “for the securement of an intravascular cannula to tissue by applying force on the exterior of the tissue along the inserted length of the cannula, or on the exterior of the tissue just prior to the point of insertion, wherein the force comprises compression, friction, interference, adhesives, or magnetism” is a functional limitation, not a structural limitation.  The only required structure in claim 13 is “A fixation device”.  It is unclear what structures are required which could provide the function of “securement of an intravascular cannula to tissue by applying force on the exterior of the tissue along the inserted length of the cannula, or on the exterior of the tissue just prior to the point of insertion, wherein the force comprises compression, friction, interference, adhesives, or magnetism”.  For examination purposes, the Examiner interprets that the fixation device in claim 13 comprises any structure which can provide the function of “securement of an intravascular cannula to tissue by applying force”.
Claims 14-16, 18, and 21 are rejected due to their dependency on claim 13.
Claim 14 recites the limitation "the fixation features" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the Examiner interprets “the fixation features” to mean any features which can provide fixation of the fixation device.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: any steps which provide the function of “fixing an intravascular cannula to tissue using the fixation .
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because claim 18 appears to be a use claim. See MPEP 2173.05(q). Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness. Here, claim 18 recites a use without any active, positive steps delimiting how this use is actually practiced and therefore claim 18 is indefinite. Additionally, please see the corresponding 101 rejection of claim 18 below. 
Claim 21 is rejected due to its dependency on claim 18.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim fails to recite any steps.  Claim 18 is a use claim.  Without any recitation of method steps, the claim is not a proper method and therefore is not one of the four statutory categories of patentable subject matter.
Claim 21 is rejected due to its dependency on claim 18.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, 8, 13-16, 18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams et al. (US 2009/0048578 A1).
Regarding claim 1, Adams discloses a device (10, see Fig. 1-7) for fixation of a cannula (174, see Fig. 7) comprising:
a hub (100) configured to be coupled to the cannula (174) (see par. [0028], Fig. 7); and
a clipping means (adhesive layer 144) configured for applying force along the inserted length of the cannula (174) (see par. [0022] and [0031], Fig. 5-7) (see 112f interpretation of “clipping means” above).

Regarding claim 2, Adams discloses the device of claim 1, wherein the clipping means (144) is further configured to apply force to tissue along the inserted length of the cannula (174) (see par. [0022] and [0031], Fig. 5-7), and wherein the applied force may be applied, sustained, or removed (see par. [0022] and [0031], Fig. 5-7).

Regarding claim 6, Adams discloses the device of claim 1, wherein the inserted cannula (174) comprises one or more cannula (see Fig. 7 which shows one cannula 174).

Regarding claim 8, Adams discloses the device of claim 2, wherein the force applied is upon the external of the tissue (12) along the inserted length of the cannula needle (174) (see par. [0022] and [0031], Fig. 5-7).

Regarding claim 13, Adams discloses a fixation device (10, see Fig. 1-7) for the securement of an intravascular cannula (174, “the probability of affecting only soft tissue (via inserting cannula 174 into a patient) is greatly enhanced” [0028]; note: soft tissue includes muscle, tendons, ligaments, fatty tissue, and blood vessels, which makes cannula 174 an intravascular cannula) to tissue (12) by applying force on the exterior of the tissue (12) along the inserted length of the cannula (174), or on the exterior of the tissue (12) just prior to the point of insertion (see par. [0022] and [0031], Fig. 5-7), wherein the force comprises adhesives (see par. [0022] and [0031], note: only one of “compression, friction, interference, adhesives, or magnetism” is required by the claim).

Regarding claim 14, Adams discloses the device of claim 13, wherein the position of the inserted cannula (174) serves as a means of accurately placing the fixation features (144) (see Fig. 7 – adhesives 144 are surrounding cannula 174).

Regarding claim 15, Adams discloses the device of claim 13, wherein the inserted length of cannula (174) comprises one or more cannulae (174) (see Fig. 7 which shows a single cannula 174).

Regarding claim 16, Adams discloses the device of claim 13, wherein the force causes the tissue (12) to fold over the cannula (174) (note: since 144 is an adhesive pad able to be manipulated by a user (see Fig. 5), the user could apply adhesive pad 14 tightly such that the skin folds around the cannula 174).

Regarding claim 18, Adams discloses a method for fixing an intravascular cannula (174, “the probability of affecting only soft tissue (via inserting cannula 174 into a patient) is greatly enhanced” [0028]; note: soft tissue includes muscle, tendons, ligaments, fatty tissue, and blood vessels, which makes cannula 174 an intravascular cannula) to tissue (12) using the fixation device of claim 13 (see claim 13 rejection above).  Examiner’s note: Claim 18 is a “use claim” rejected under 35 U.S.C. 112(b) and 35 U.S.C. 101. To provide compact prosecution, the Examiner is providing this art based rejection.

Regarding claim 21, Adams discloses the method of claim 18, wherein the force causes the tissue (12) to fold over the cannula (see Fig. 5 – force from 144 causes tissue 12 to fold over cannula 174), and wherein the folding of tissue (12) improves the seal of the cannula entrance site into the tissue (12) (note: the limitation “wherein the folding of the tissue improves the seal of the cannula entrance site into the tissue” is a functional recitation.  Clipping means 144 of Adams can cause folding of skin 12 around cannula 174 to apply compression around cannula 174 at the entrance site, which would improve a seal between cannula 174 and skin 12).

Claims 1-2, 6, 8-16, 18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merskelly (US 5,352,211 A).
Regarding claim 1, Merskelly discloses a device (10) for fixation of a cannula (50, see Fig. 3) comprising:
a hub (14) configured to be coupled to the cannula (50) (see Fig. 3); and
a clipping means (adhesive base 12 with legs 24, see Fig. 1) configured for applying force along an inserted length of the cannula (50) (see Figs. 1 and 3, col. 4 lines 56-62 and col. 5 lines 3-6) (see 112f interpretation of “clipping means” above).

Regarding claim 2, Merskelly discloses the device of claim 1, wherein the clipping means (12/24) is further configured to apply force to tissue along the inserted length of the cannula (50) (see Fig. 3), and wherein the applied force may be applied, sustained, or removed (see col. 4 lines 56-62 and col. 5 lines 3-6).

Regarding claim 6, Merskelly discloses the device of claim 1, wherein the inserted cannula (50) comprises one or more cannulae (see Fig. 3 which shows one cannula 50).

Regarding claim 8, Merskelly discloses the device of claim 2, wherein the force applied is upon the external of the tissue along the inserted length of the cannula needle (50) (see Fig. 3 – everything above base 12 in Fig. 3 is external to the tissue since base 12 is adhered onto the tissue).

Regarding claim 9, Merskelly discloses the device of claim 1, wherein the clipping means (12/24) comprises one or more arms (24) which are configured to apply force along the inserted length of the cannula (50) (see Fig. 3, col. 5 lines 3-6) and lock or deform into a position to further secure the device (see Fig. 3, col. 4 lines 63-66). 

Regarding claim 10, Merskelly discloses the device of claim 9, wherein the force applied is upon the external of the tissue along the inserted length of the cannula (see Fig. 3 – everything above base 12 in Fig. 3 is external to the tissue since base 12 is adhered onto the tissue).

Regarding claim 11, Merskelly discloses the device of claim 9, wherein the force causes the tissue to fold over the cannula (12/24 forms an adhesive patch able to be manipulated by the user during application onto the skin; therefore, the user could apply adhesive pad 12/24 tightly such that the skin folds around the cannula 50).

Regarding claim 12, Merskelly discloses the device of claim 11, wherein the folding of the tissue improves the seal of the cannula entrance site into the tissue (note: the limitation “wherein the folding of the tissue improves the seal of the cannula entrance site into the tissue” is a functional recitation.  Clipping means 12/24 can cause folding of skin around cannula 50 to apply compression around cannula 50 at the entrance site, which would improve a seal between cannula 50 and the skin).

Regarding claim 13, Merskelly discloses a fixation device (10) for the securement of an intravascular cannula (50, see Fig. 3) to tissue by applying force on the exterior of the tissue along the inserted length of the cannula (50), or on the exterior of the tissue just prior to the point of insertion, wherein the force comprises adhesives (see Figs. 1 and 3, col. 4 lines 56-62, note: only one of “compression, friction, interference, adhesives, or magnetism” is required by the claim).

Regarding claim 14, Merskelly discloses the device of claim 13, wherein the position of the inserted cannula (50) serves as a means of accurately placing the fixation features (adhesive pad 12/24) (see col. 4 line 67 – col. 5 line 2).

Regarding claim 15, Merskelly discloses the device of claim 13, wherein the inserted length of cannula (50) comprises one or more cannulae (see Fig. 3 which shows one cannula 50).

Regarding claim 16, Merskelly discloses the device of claim 13, wherein the force causes the tissue to fold over the cannula (12/24 forms an adhesive patch able to be manipulated by the user during application onto the skin; therefore, the user could apply adhesive pad 12/24 tightly such that the skin folds around the cannula 50).

Regarding claim 18, Merskelly discloses a method for fixing an intravascular cannula (50) to tissue using the fixation device of claim 13 (see claim 13 rejection above).  Examiner’s note: Claim 18 is a “use claim” rejected under 35 U.S.C. 112(b) and 35 U.S.C. 101. To provide compact prosecution, the Examiner is providing this art based rejection.

Regarding claim 21, Merskelly discloses the method of claim 18, wherein the force causes the tissue to fold over the cannula (50), and wherein the folding of tissue improves the seal of the cannula entrance site into the tissue (note: the limitation “wherein the folding of tissue improves the seal of the cannula entrance site into the tissue” is a functional recitation.  Adhesive pad 12/24 can cause folding of skin around cannula 50 to apply compression around cannula 50 at the entrance site, which would improve a seal between cannula 50 and the skin).  Examiner’s note: Claim 21 is a “use claim” rejected under 35 U.S.C. 112(b) and 35 U.S.C. 101.  To provide compact prosecution, the Examiner is providing this art based rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.